DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (AAPA) in view of by Liu Publication No. US 2015/0026486.
	Regarding claims 1, 13, 16, AAPA discloses an abnormal-voltage protection apparatus [Fig. 1] comprising: 
a switch unit [Fig. 1, switch 10A] coupled to a power supplying path formed between an AC power source [Fig. 1, VAC] and a load [Fig. 1, 90A];
a voltage detection unit [Fig. 1, 20A] coupled to the AC power source in parallel and the voltage detection unit configured to detect the AC power source and provide a detection signal according to a voltage value of the AC power source [description of Fig. 1 in the specification]. 
	However, AAPA does not disclose a delay time control unit coupled to the voltage detection unit and the switch unit.

a voltage detection unit [Fig. 4, comprising 12, 13, 14] configured to detect the AC power source and provide a detection signal according to a voltage value of the AC power source [the comparing unit 14 provides a detection signal according to the voltage value across the detecting component 11]: and
a delay time control unit [Fig. 4, soft start unit 31] coupled to the voltage detection unit and the switch unit [Fig. 4, 31 is coupled to the voltage detecting unit (comprising 12, 13, 14) and the switch unit [Fig. 4, 15], and configured to receive the detection signal and provide a control signal to directly control the switch unit according to the detection signal; wherein when the voltage detection unit detects that the AC power source changes from an abnormal voltage to a normal voltage, the delay time control unit is configured to directly turn on the switch unit by the control signal after a delay time so that the AC power source supplies power to the load through the power supplying path [par. 0061 to par. 0063].
	AAPA and Liu are analogous fault protection circuits with voltage detectors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Liu’s soft-start unit between the voltage detecting unit and a switch, for the benefit of preventing the load from being damaged.
	Regarding claim 2, Liu discloses that when the voltage detection unit detects that the AC power source changes from the normal voltage to the abnormal voltage, the delay time control unit directly turns off the switch unit by the control signal to interrupt 
	Regarding claim 3, Liu discloses that when a peak voltage of the AC power source is greater than an upper threshold voltage value [Fig. 4, the voltage detecting unit detects overvoltage when the V21 is greater than Vref] or less than a lower threshold voltage value, the voltage detection unit detects that the AC power source is in an abnormal voltage.
Regarding claim 4, AAPA and Liu do not disclose that when a valley voltage of the AC power source is less than a negative upper threshold voltage value or greater than a negative lower threshold voltage value, the voltage detection unit detects that the AC power source is in an abnormal voltage. However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the voltage range that is considered an abnormal voltage. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range such that when a valley voltage of the AC power source is less than a negative upper threshold voltage value or greater than a negative lower threshold voltage value, the voltage detection unit detects that the AC power source is in an abnormal voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Examiner takes Officia/ Notice, IAWMPEP2144.03, as to the common knowledge of the recited subject matter. The use of a fuse unit on a current 
	Regarding claim 14, Liu discloses that in the step (c) comprising a step of:
directly turning off, through the control signal provided by the delay time control unit, the switch unit to interrupt the AC power source supplying power to the load and exit the delay time procedure when the AC power source changes from the normal voltage to the abnormal voltage within the delay time [Fig. 4, the delay circuit 31 sends a signal directly to the power switch 15 when there is an abnormal condition and exits the delay time procedure when there is an abnormal condition].
	Regarding claim 15, Liu discloses that the abnormal-voltage protection apparatus of claim 13, wherein after the step (a) further comprising a step of:
directly fuming off, through the control signal provided by the delay time control unit, the switch unit to interrupt the AC power source supplying power to the load when the AC power source changes from the normal voltage to the abnormal voltage [Fig. 4, the time delay unit 31 directly turns off the power switch 15, in case of an abnormal voltage condition].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (AAPA) in view of by Liu Publication No. US 2015/0026486, and further in view of Maloney et al. Patent No. US 5,835,328.
Regarding claims 5, 6, AAPA and Liu do not disclose that the delay time control unit is configured to adjust the delay time.
Maloney discloses an overvoltage/transient protection circuit, comprising: a timer circuit that can be adjusted as desired by adjusting the RC time constant.
All three teachings are analogous fault protection circuits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Maloney’s delay timer, for the benefit of having the flexible timer circuit that can be adjusted depending on the time the fault lasts [col. 3 lines 37-41].
Claims 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (AAPA) in view of Liu Publication No. US 2015/0026486, and further in view of Collins Publication No. US 2015/0029618.
Regarding claim 7, AAPA and Liu do not disclose that the delay time control unit comprising a comparator, a resistor, and a capacitor.  
Collins discloses that the delay time control unit comprises:
a comparator having a first input end, a second input end, and an output end; wherein the first input end receives the detection signal, the second input end receives a reference voltage, and the output end outputs the control signal; a resistor coupled between the first input end and a ground end; and a capacitor coupled between the first input end and the ground end [Fig. 1, timer 112 comprises a comparator, a resistor, and 
	All three teachings are analogous fault protection circuits comprising voltage detecting units.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Collin’s delay time control unit, into AAPA modified by Liu, for the benefit of delaying the turn-on of the power switching during an abnormal condition.
Regarding claims 11, 17, Collins discloses that the delay time control unit [Fig. 1, 106] is further configured to produce a first voltage [Fig. 1, output of the comparator of
112] according to the detection signal, and compare the first voltage with a reference voltage to produce the control signal [Fig. 1, 110].
Allowable Subject Matter
Claims 8-9, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 8:
The prior art does not disclose that the delay time control unit further comprises:
a diode having a cathode end and an anode end; wherein the cathode end is coupled to 
the resistor, and the anode end is coupled to the capacitor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose that the delay time control unit comprises: a transistor 
	The following is an examiner’s statement of reasons for allowance of claims 12 and 18: The prior art does not disclose that the delay time control unit is further configured to increase the first voltage, and change a level of the control signal to directly turn on the switch unit until the first voltage is greater than the reference voltage. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836